EXHIBIT LOAN AGREEMENT THIS LOAN AGREEMENT ("Agreement") is made and entered into as of October 12, 2007 (the "Effective Date") by and between: SKYE INTERNATIONAL, INC., a Nevada corporation with offices at 7701 East Gray Road, Suite 4, Scottsdale, Arizona 85260 ("Borrower"); and TED MAREK FAMILY TRUST dated May 28, 1999, Beverly A. Marek and Thaddeus Frank Marek, Trustees, with offices at 12210 North 76th Place, Scottsdale, Arizona 85260 ("Lender"). WHEREAS, Borrower desires to borrow from Lender, and Lender has agreed upon the terms and conditions herein to lend to Borrower, from time to time, cash in varying amounts and at varying times; and in consideration thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged the parties hereby agree as follows: 1.Loan. Borrower desires to borrow from Lender, from time to time, varying amounts of funds on an "as needed" basis (any individual amount of funds loaned, and all such funds together, being referred to herein as a "Loan"). Lender agrees to consider, upon Borrower's request the possibility of making any one or more Loans to Borrower.
